Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Consolidation Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits to former miner Herman H. Williams, pursuant to 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the ALJ’s decision is based upon substantial *80evidence and that the Board’s decision is without reversible error. Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.